Citation Nr: 1424955	
Decision Date: 06/03/14    Archive Date: 06/16/14

DOCKET NO.  08-11 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1. Entitlement to a compensable evaluation for the service-connected pseudofolliculitis barbae.

2. Entitlement to a compensable evaluation for the service-connected Dupuytren's contracture of the right ring finger.

3. Entitlement to a compensable evaluation for the service-connected De Quervain's tendinitis with osteoarthritis of the right thumb.

4. Entitlement to a compensable evaluation for the service-connected De Quervain's tendinitis with osteoarthritis of the left thumb.

5. Entitlement to an evaluation in excess of 10 percent for the service-connected hypertrophic gastritis with a gastric ulcer.  

6. Entitlement to service connection for a claimed right ankle disorder.

7. Entitlement to service connection for a claimed left ankle disorder.

8. Entitlement to service connection for a claimed left knee disorder.

9. Entitlement to service connection for a claimed right knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1983 to January 2004.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from RO rating decisions issued in October 2006 and February 2008.

These matters have been previously remanded by the Board in April 2012.

The issues of service connection for a claimed left knee disorder, left ankle disorder, and right ankle disorder are being remanded to the Agency of Original Jurisdiction (AOJ).

A review of the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) reveals documents that are pertinent to the present appeal.  

FINDINGS OF FACT

1. The currently demonstrated right knee disorder is shown as likely as not to be due to an injury sustained during the Veteran's period of active service.

2. The service-connected right thumb disability is manifested by pain on movement, swelling, and decrease in grip strength; there is no ankylosis.

3. The service-connected left thumb disability is manifested by pain on movement, swelling, and decrease in grip strength; there is no ankylosis.

4.The service-connected right ring finger disability is manifested by complaints of pain upon movement and problems with gripping; there is no ankylosis.

5. The service-connected pseudofolliculitis barbae is shown to more nearly approximates deep acne (deep inflamed nodules and pus-filled cysts) affecting less than 40 percent of the face and neck.

6. The service-connected hypertrophic gastritis is shown to be manifested predominantly by gastroesophageal reflux disease (GERD) symptomatology, to include recurrent regurgitation, heartburn, acid reflux, and epigastric distress, and is productive of considerable impairment of health.  


CONCLUSIONS OF LAW

1. By extending the benefit of the doubt to the Veteran, his right knee disability is due to disease or injury that was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

2. The criteria for the assignment of a 10 percent rating, but no higher for the service-connected De Quervain's tendinitis with osteoarthritis of the right thumb have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a including Diagnostic Code 5228 (2013).

3. The criteria for the assignment of a 10 percent rating, but no higher for the service-connected De Quervain's tendinitis with osteoarthritis of the left thumb have been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a including Diagnostic Code 5228 (2013).

4. The criteria for the assignment of a compensable disability rating for the service-connected right ring finger disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.40, 4.45, 4.71a including Diagnostic Code 5230 (2013).

5. The criteria for the assignment of a 10 percent rating, but no higher for the service-connected pseudofolliculitis barbae have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.14, 4.118 including Diagnostic Code 7828 (2008).*  (*2008 regulations apply, see infra)

6. The criteria for the assignment of a 30 percent schedular rating, but no higher for the service-connected hypertrophic gastritis (rated as hiatal hernia) are met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.14, 4.113, 4.114 including Diagnostic Code 7346 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

As to the issue of entitlement to service connection for a right knee disorder, the Board is granting in full the benefits sought on appeal.  Accordingly, further discussion of VCAA as it pertains to this issue is not necessary.

As it pertains to the increased rating claims being decided herein, proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

For increased rating claims, VCAA requires generic notice of the type of evidence needed to substantiate the claim, i.e., evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1280-81 (Fed. Cir. 2009).

Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication, such as where (1) the claimant demonstrates actual knowledge of the content of the required notice; (2) a reasonable person could be expected to understand from the notice what was needed; or (3) a benefit could not have been awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009).  Defective timing may be cured by a fully compliant notice letter followed by a readjudication of the claim.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

Here, VA's duty to notify has been satisfied.  38 U.S.C.A. § 5103(a) ; 38 C.F.R. § 3.159(b).  An July 2006 letter that provided the required notice was sent to the Veteran prior to adjudication of his claims in October 2006.  

Additionally, the Veteran was represented by a certified Veterans' service organization throughout the claims process.  Accordingly, VA's duty to notify has either has been satisfied or any deficiency has caused no prejudice to the Veteran. 

VA's duty to assist the Veteran has also been satisfied.  38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran's service treatment records, VA medical records, and available private medical records have been obtained.  

Furthermore, VA provided the Veteran with medical examinations in connection with his claims.  The examinations are adequate for rating purposes because each contains a history obtained from the Veteran and a thorough examination relevant to the applicable rating criteria.  

These matters were previously remanded by the Board for new examinations and to obtain outstanding medical records.  In May 2012, the Veteran underwent several VA examinations in connection with his claims for increase.  The examinations are detailed and adequate for rating purposes.  

The record documents VA's efforts to obtain certain private medical records that ultimately could not be located.  The Veteran was made aware of VA's search efforts and was given an opportunity to provide such records himself.  All identified and available records were obtained and associated with the claims file.  

There is no indication in the record that additional evidence relevant to the issues decided herein is available and not part of the claims file.  See Pelegrini, 18 Vet. App. at 121-22.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006), aff'd, Mayfield v. Nicholson, 499 F.3d 1317 (2007); see also Dingess/Hartman, 19 Vet. App. at 486.


Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service -- the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

An Veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  38 C.F.R. § 3.102.  To deny a claim on its merits, the evidence must preponderate against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran avers that his current right knee disorder is related to his in-service injury.  Service treatment records indicate that the Veteran was diagnosed with a right knee strain resulting from an injury in December 1984.  A subsequent injury to his right leg occurred in December 2000.  A January 2003 post deployment report of medical history reveals that the Veteran reported having swollen and painful joints at that time and during deployment.  

The records from Army Medical Center reveal a diagnosis of patellofemoral syndrome in February 2006.  He reported having right knee joint pain, swelling, stiffness, and locking going back 10 years prior to a knee injury in service.  Post-service treatment records document complaints of right knee pain and treatment (physical therapy).  

At the outset, the Board acknowledges that the Veteran's assertions of continuous symptoms of right knee pain beginning in service are competent evidence.  A layperson is competent to report on the onset and continuity of his symptomatology.  Layno v. Brown, 6 Vet. App. 465, 470 (1994) (providing that a Veteran is competent to report on that of which he or she has personal knowledge).  Medical evidence is not always or categorically required in every instance to establish the required nexus or linkage between the claimed disability and the Veteran's military service.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

In this case, the Board finds that the Veteran is competent to assert that the right knee pain from the injury sustained in service has been a continuing problem throughout service and thereafter.  

The Board also finds the Veteran credible in his assertions, which are supported by the evidence of record.  The Board also finds probative the fact that the Veteran filed his claim, to include a claim for a right knee sprain, approximately one month after separation from service.  

As the preponderance of the evidence is in favor of the Veteran's claim, service connection for a right knee disorder is warranted.  38 C.F.R. § 3.303; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


General Rating Principles

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

The Court has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).  

In this case, the evidence does not contain factual findings that demonstrate distinct time periods in which the service-connected disabilities exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal.  The assignment of staged ratings is therefore unnecessary.  Hart, 21 Vet. App. at 510.

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  However, separate evaluations for separate and distinct symptomatology may be assigned where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

Additionally, if two evaluations are potentially applicable, the higher evaluation is assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  

Any reasonable doubt regarding a degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.


Musculoskeletal Disabilities

More generally, disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

In addition, the intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  This regulation also provides that the intent of the Rating Schedule is to recognize painful motion with joint or periarticular pathology as productive of disability, and that crepitation should be noted carefully as points of contact which are diseased.

Thus, when assessing the severity of a musculoskeletal disability that, as here, is at least partly rated on the basis of limitation of motion, VA must also consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

The Court has also held that VA's regulations pertaining to whether a compensable rating is warranted for pain (as shown by adequate pathology and evidenced by the visible behavior in undertaking motion), 38 C.F.R. §§ 4.40 and 4.59, apply regardless of whether the painful motion is related to arthritis.  Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).

Limitation of motion of individual digits of the hand is evaluated under 38 C.F.R. § 4.71a, DCs 5228-5230.  As applicable to this case, the preamble to these diagnostic codes provides in particular that:

(1) For the index finger (digit II), zero degrees of flexion represents the finger fully extended, making a straight line with the rest of the hand. The position of function of the hand is with the wrist dorsiflexed 20 to 30 degrees, the metacarpophalangeal and proximal interphalangeal joints flexed to 30 degrees, and the thumb (digit I) abducted and rotated so that the thumb pad faces the finger pads. Only joints in these positions are considered to be in favorable position.  For digits II through V, the metacarpophalangeal joint has a range of zero to 90 degrees of flexion, the proximal interphalangeal joint has a range of zero to 100 degrees of flexion, and the distal (terminal) interphalangeal joint has a range of zero to 70 or 80 degrees of flexion.  38 C.F.R. § 4.71a, Table "Evaluation of Ankylosis or Limitation of Motion of Single or Multiple Digits of the Hand."

(2) When two or more digits of the same hand are affected by any combination of amputation, ankylosis, or limitation of motion that is not otherwise specified in the rating schedule, the evaluation level assigned will be that which best represents the overall disability (i.e., amputation, unfavorable or favorable ankylosis, or limitation of motion), assigning the higher level of evaluation when the level of disability is equally balanced between one level and the next higher level. 

(5) If there is limitation of motion of two or more digits, evaluate each digit separately and combine the evaluation.  Id.  

The Veteran's right and left thumb disabilities have been evaluated as noncompensably disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5228, regarding limitation of motion of the thumb.  

Under that Diagnostic Code, a noncompensable evaluation is warranted with a gap of less than one inch between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  A 10 percent evaluation is warranted for limitation of motion of the thumb with a gap of one to two inches between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  

A maximum 20 percent evaluation is warranted for limitation of motion of the thumb with a gap of more than two inches between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  38 C.F.R. § 4.71a, Diagnostic Code 5228 (2013).

A 10 percent rating is also assignable for favorable ankylosis of the major or minor thumb.  38 C.F.R. § 4.71a, Diagnostic Code 5224.

The Board notes at the outset that the record, see infra, shows that the Veteran does not have either favorable or unfavorable ankylosis of any of the fingers or thumbs of either hand, thus any rating criteria requiring a finding of ankylosis is not applicable.

At the August 2006 VA examination, the Veteran expressed that he had joint pain in his thumbs.  He demonstrated full extension and full flexion and could touch each thumb to the base of each opposing finger.  There was no pain noted upon range of motion or flare-ups; no additional limitation of motion due to pain, or other DeLuca factors after repetitive-use testing.  

Upon examination in December 2007, the Veteran was diagnosed with De Quervain's tendinitis in both of his thumbs (right thumb also had osteoarthritis).  He reported constant pain in his bilateral thumbs and reported swelling and decreased grip.  He had difficulty opening jars and typing.  He was unable to type more than 15 to 20 minutes and missed about five days of work due to his thumbs.  He reported flare-ups two times per month that lasts for about one week for each thumb and he adjusts his activity with the flare-ups.  He does not take medication for the pain.  

On examination, the Veteran had pain to palpation of the joints of his bilateral thumbs.  It was noted that the Veteran had no pain on range of motion or flare-ups on any of the joints, but the examiner did not discuss whether there was any gap between the thumb pad and the fingers; he was able to bring his fingers to the transverse crease of the palm, however.  DeLuca testing was negative.  X-ray findings of the thumbs showed mild osteoarthritic changes, right worse than left.

At the May 2012 examination, the Veteran reported having pain with the use of his hands.  He had decreased strength in his hands and was unable to grip well or open jars.  The right hand is the dominant hand.  

The examiner indicated that there was limitation of motion or evidence of painful motion for the thumbs; however there was no notable gap between the thumb pad and the fingers.  The Veteran was able to perform repetitive-use testing but there was no noted additional limitation of motion post-test.  However, post-test, the Veteran had functional loss or functional impairment manifested by less movement than normal, and pain on movement for his bilateral thumbs.  There was no ankylosis of the thumb and/or fingers.  There was X-ray evidence of arthritis in his bilateral thumbs.  

The examiner noted that the Veteran's thumb disabilities affected his ability to work in that he had pain with use of both or either hand and he avoided using his hands as much due to discomfort; gripping was a problem.

For his bilateral thumbs, in order to receive the next higher rating of 10 percent under Diagnostic Code 5228, there must be evidence of limitation of motion with a gap of one to two inches (2.5 to 5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers, or the function equivalent thereof.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.7.  

A careful review of the evidence reveals that the Veteran's bilateral thumb disabilities more nearly approximates the criteria for a 10 percent rating under DC 5229.  

38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca, 8 Vet. App. at 206.  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  

The Veteran has consistently complained of pain in his bilateral thumbs and decreased grip strength.  He reported difficulty with using his thumbs/hands because of pain and weakened grip.  He had difficulty with opening jars and typing and had to miss work for several days because of his flare-up.  As such the Board very carefully considered the provisions  of painful motion under 38 C.F.R. § 4.59 and Burton v. Shinseki, 25 Vet. App. 1 (2011).  It is the intent of 38 C.F.R. § 4.59 to recognize actually painful, unstable, or malaligned joints as entitled to at least the minimum compensable rating.  Thus, a compensable 10 percent rating for his left and right thumb disabilities is warranted under DC 5228.

A higher rating under DC 5228 is not warranted because he would need to demonstrate a gap of more than 2 inches between the thumb pad and the fingers, of the functional equivalent thereof.  The Veteran has not demonstrated such limitation of motion.  The Veteran's complaints of pain and decreased strength in his thumbs is already contemplated by a 10 percent rating.  

Similarly, no ankylosis of the thumb has been noted at any time during the appeal period, rendering a higher rating unavailable under Diagnostic Code 5224.  

Additionally, the Board has considered whether evaluation as amputation (functional equivalent thereof) is warranted or whether an additional evaluation is warranted for resulting limitation of motion of other digits or interference with overall function of the hand.  In this case, some loss of functionality of the hand due to his thumb disabilities have been noted as manifested by pain and decreased grip strength; however these symptoms are appropriately contemplated by the 10 percent assignment.  

Further, as no ankylosis of either thumb has been shown on examination, evaluation as amputation or additional evaluation for limitation of motion or other digits or interference with overall function of the hand is not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Code 5224.

With regard to the right ring finger, the Board finds that the Veteran's service-connected right ring finger disability is not compensably disabling.  The Veteran's right ring finger disability is rated under Diagnostic Code 5230, which provides that a noncompensable evaluation is the maximum evaluation for any limitation of motion of the ring finger.  See 38 C.F.R. § 4.71.  Thus, Diagnostic Code 5230 may not serve as a basis for the assignment of a compensable rating. 

Additionally, the Board finds that other rating criteria would not result in a higher disability evaluation for the left ring finger.  Under Diagnostic Code 5227, a noncompensable evaluation is the maximum evaluation available for ankylosis of the ring finger.  See 38 C.F.R. § 4.71.  Therefore, even if ankylosis were shown, a higher disability rating could not be assigned under that diagnostic code.

A compensable rating for a ring finger disability requires amputation, or the functional equivalent thereof.  See 38 C.F.R. § 4.71a, Diagnostic Code 5155.  Even when considering any functional loss and functional impairment of his right ring finger along with his complaints of pain, the Veteran would not be able to attain a compensable evaluation because the noncompensable rating already contemplates any loss of motion.  

As previously discussed, there is no evidence that the Veteran's right or left hand had either favorable or unfavorable ankylosis nor is any finger or thumb amputated.  

The Veteran's symptomatology does not more nearly approximate amputation.  Thus, a compensable rating under all relevant diagnostic codes for the Veteran's right ring finger is not warranted.

In reaching the aforementioned conclusions, the Board has considered the Veteran's contentions with respect to the nature of his service-connected finger and thumb injuries and notes that his lay testimony is competent to describe certain symptoms associated with such disability, to include pain and difficulty using the finger.  

The Veteran's history and symptom reports have been considered, including as presented in the medical evidence discussed above, and has been contemplated by the disability ratings that have been assigned.  

Moreover, the medical evidence offering detailed specific findings pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms of such service-connected disabilities.  

As such, while the Board accepts the Veteran's testimony with regard to the matters he is competent to address, the Board relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of the service-connected thumb and ring finger disabilities.

The Board has considered the application of other diagnostic codes as it pertains to the Veteran's thumb and ring finger disabilities, but none others are applicable in this instance.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Thus, as the evidence of record did not reveal functional impairment sufficient to meet the next higher rating criteria for a compensable evaluation, the preponderance of the evidence is against assignment of a compensable rating for the right ring finger disability and against assignment of a rating in excess of 10 percent for the bilateral thumb disabilities.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


Skin Disability

The Veteran and his representative contend that the service-connected pseudofolliculitis barbae is manifested by adverse symptomatology that warrants the assignment a compensable evaluation.  

Where VA's Rating Schedule does not list a specific disability, the disability is rated under criteria where the functions affected, anatomical localization, and symptomatology are analogous.  38 C.F.R. § 4.20.  In this case, there is no Diagnostic Code specific to pseudofolliculitis.  

For this reason, the RO evaluated the Veteran's service-connected disability by analogy under 38 C.F.R. § 4.118, Diagnostic Code 7806-7828, for acne.  See 38 C.F.R. § 4.118, Diagnostic Code 7828 (2008).  

The Board notes that the regulations related to the rating of skin disabilities were revised effective October 23, 2008.  See 73 Fed. Reg. 54,710 (Sept. 23, 2008).  Generally, in a claim for an increased rating, where the rating criteria are amended during the course of the appeal, the Board considers both the former and the current schedular criteria.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); See also VAOPGCPREC 7-2003.  

However, as set forth in the Federal Register, the revised criteria apply to all applications for benefits received by VA on or after October 23, 2008.  See 73 Fed. Reg. 54,710 (Sept. 23, 2008) unless the claimant specifically requests otherwise.  The Veteran has not requested that the new criteria be applied to his claim.  

Accordingly, the revisions do not apply in the present case.  Rather, the Veteran's claim will be considered solely under the criteria effective as of the date of his July 2007 claim.  

Under DC 7828, acne is assigned a 10 percent rating for deep acne (deep inflamed nodules and pus-filled cysts) affecting less than 40 percent of the face and neck, or; deep acne other than on the face and neck.  A 30 percent rating is assigned for deep acne (deep inflamed nodules and pus-filled cysts) affecting 40 percent or more of the face and neck.  Alternatively, the acne is to be rated as disfigurement of the head, face, or neck (DC 7800) or scars (DCs 7801, 7802, 7803, 7804, or 7805), depending on the predominant disability.

Initially, the Board finds that the Veteran's skin disability manifests only on the face and neck and its symptomatology does not include scarring or lost motion.  

Therefore, the Board finds that it will not rate the Veteran's pseudofolliculitis barbae under Diagnostic Codes 7801, 7802, 7803, 7804, and 7805.  38 C.F.R. § 4.118; Butts v. Brown, 5 Vet. App. 532, 538 (1993) (holding that the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case"); Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995) (holding that the Board may consider whether another rating code is "more appropriate" than the one used by the RO).  

Based on the evidence of record, the Board finds that the service-connected pseudofolliculitis barbae more closely approximates criteria for rating deep acne affecting less than 40 percent of the face and neck.  See 38 C.F.R. § 4.118, Diagnostic Code 7828 (2008).  

Upon examination in August 2006, the Veteran had multiple small almost flat papules which were not disfiguring in appearance.  His impression was that he had mild shaving bumps.  

Upon examination in October 2006, the Veteran reported having to let his facial hair grow and keep it shaved short because if he completely shaves it, he gets fine blisters and bleeds; it takes one to two weeks to resolve.  He does not take any medication for this.  He has no functional limitation or activity restriction due to shaving bumps, including missing any work.  

Upon examination, the Veteran's skin was normal without breakdown and no erythema.  No lesions on the face/neck were present.  The Veteran's skin condition represented 0 percent of his skin surface and 0 percent of his exposed surface.  There were no active bumps at this time.  When he did have active bumps, it would represent 13 percent of exposed skin and 1.3 percent of his entire body for his face.  Skin on his upper back and back of arms were normal; no papules or erythema or lesions noted.  Pseudofolliculitis barbae was diagnosed.

Upon examination in December 2007, the Veteran's skin findings remained largely unchanged.  There were no current flare-ups.  The examiner noted that when it does flare up, less than 1 percent of exposed skin and less than 1 percent of the entire body is involved.

Upon examination in May 2012, the Veteran reported avoiding shaving unless it was necessary, and when he did, he noticed small bumps developing in the region of chin and upper neck in the area of the beard.  He would then scratch the areas and it would bleed.  He currently did not have any flare-ups.  

The Veteran's pseudofolliculitis barbae did not cause scarring or disfigurement.  He did not use any oral or topical medications in the past 12 months for his skin condition; nor did he use any other treatment.  There were no lesions or scars, 0 percent for exposed area and total body area was noted.

Based upon the facts, it appears that during flare-ups, the Veteran's pseudofolliculitis barbae represents at most 1.3 percent of his entire body, which technically affects less than 40 percent of the face and neck.  See DC 7828.  Thus, the Veteran's pseudofolliculitis barbae more closely approximates the 10 percent rating contemplating deep acne affecting less than 40 percent of the face and neck.  A higher rating under DC 7828 is not warranted because deep acne does not affect more than 40 percent of his face and neck.

The Board considered whether an increased rating was warranted under other potentially applicable diagnostic codes; however the Veteran would not attain a higher rating under any other applicable diagnostic code.  

Under DC 7800, a 10 percent rating is warranted where there is one of the eight characteristics of disfigurement.  A 30 percent rating is warranted with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement.  There are higher ratings for more severe symptomatology.  38 C.F.R. § 4.118, DC 7800 (2008).

The 8 characteristics of disfigurement referred to in DC 7800 are: a scar five or more inches (13 or more centimeters) in length; a scar at least one-quarter inch (0.6 centimeters) wide at the widest part; the surface contour of the scar is elevated or depressed on palpation; the scar is adherent to underlying tissue; the skin is hypo- or hyper- pigmented in an area exceeding six square inches (39 square centimeters); the skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 square centimeters); there is underlying soft tissue missing in an area exceeding six square inches (39 square centimeters); and, the skin is indurated and inflexible in an area exceeding six square inches (39 square centimeters).  Id., note 1.

The Board notes that the Veteran's pseudofolliculitis barbae is not manifested by any scarring.  Also, numerous examinations of the face and neck revealed that his pseudofolliculitis barbae did not cause skin to be indurated and inflexible, nor did it cause abnormal skin texture or hyper/hypopigmentation.  The symptomatology associated with his pseudofolliculitis barbae was manifested by normal skin, for the most part, except during flare-ups resulting from when he has to shave.  Once he shaves, he gets irritated bumps that will inflame and bleed.  Thus, a rating under DC 7800 is not warranted.

Under Diagnostic Code 7806 for dermatitis or eczema, a noncompensable disability rating is warranted for dermatitis covering less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and no more than topical therapy required during the past 12-month period.  Dermatitis covering at least 5 percent, but less than 20 percent, of the entire body or at least 5 percent, but less than 20 percent, of exposed areas affected, or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period warrants a 10 percent disability rating.  38 C.F.R. § 4.118.

On this record, the Veteran's pseudofolliculitis barbae did not involve at least 5 percent of the entire body, or 5 percent of exposed areas affected, or require intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks during the past 12-month period.  Thus, a compensable rating under DC 7806 is not warranted.

For the reasons set forth, the Board finds that an increased rating of 10 percent but not higher is warranted for the Veteran's skin disability under DC 7828.


Gastrointestinal Disability

The severity of a digestive system disability is ascertained, for VA rating purposes, by application of the criteria set forth in VA's Schedule for Rating Disabilities at 38 C.F.R. § 4.114.  The Board points out that ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348 inclusive, will not be combined with each other.  

Instead, a single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.

The Veteran's hypertrophic gastritis with gastric ulcer is currently rated at 10 percent disabling under Diagnostic Code 7304-7307, which evaluates impairment from hypertrophic gastritis.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the rating assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.

Under Diagnostic Code 7307, a 10 percent evaluation is warranted for chronic hypertrophic gastritis where small nodular lesions eroded and symptoms are shown.  

A 30 percent evaluation is warranted for chronic hypertrophic gastritis where multiple small eroded or ulcerated areas are shown, with symptoms.  

A 60 percent evaluation is warranted where severe hemorrhages or large ulcerated or eroded areas are shown.  Atrophic gastritis includes a number of diseases, including pernicious anemia.  See 38 C.F.R. § 4.114, Diagnostic Code 7307 (2013).

The Board notes that the initial 10 percent rating was assigned based upon the findings of an upper GI study conducted in March 2004.  A view of the stomach demonstrated hypertrophic gastric folds.  The duodenum appeared normal in appearance without any evidence of ulceration.  

At the August 2006 VA examination, the Veteran reported having recurrent gastritis over the last 9 to 10 years, without change in pattern or intensity.  He had been treated with miscellaneous proton pump inhibitors and antacids, all providing relief but with eventual return of his symptoms.  The impression was that of recurrent gastritis with recent diagnosis of Helicobacter pylori, for which he has received antibiotics; there was improvement in his condition.

At the December 2007 VA examination, the Veteran indicated that he had flare-ups of heartburn and regurgitation (with sour taste) about two times per week, lasting for four to five hours.  He did not have vomiting.  He also missed three days of work in the last year due to the gastritis.

Private treatment records from 2006 to 2011 reflected a history of gastroesophageal reflux disease (GERD) which was located on the epigastric region of the abdomen and was non-radiating.  Severity was described as moderate and additional signs and symptoms were treated with medication.  In 2011, the Veteran characterized his GERD as "burning pain."  Severity was the same but the symptoms were worse at night.  The assessment was GERD, unchanged.  

The Veteran sought a specialist in 2011 who evaluated the Veteran and performed an endoscopy.  The Veteran reported a history of painless rectal bleeding (twice per year).  His bowels were regular, and GERD was worsened with eating.  He denied regurging or dysphagia.  Endoscopy results showed gastritis and hiatal hernia (esophagitis) with irregular Z-line.  The physician's impression was still GERD.  

The Veteran underwent a VA examination in May 2012, but the examiner did not have the benefit of reviewing the Veteran's last endoscopy results.  Hypertrophic gastritis was noted as part of the Veteran's history.  He reported having epigastric discomfort symptoms and continuously taking medication with Prilosec for GERD.  The examiner found that the Veteran was essentially asymptomatic upon examination.   

Recent VA medical records show that the Veteran continuously had to manage his GERD with medications to suppress his symptoms of acid reflux.

The Board has initially considered a higher rating under Diagnostic Code 7307 for gastritis.  In order to attain the next higher rating of 30 percent, the Veteran's disability picture must more nearly approximate chronic gastritis with multiple small eroded or ulcerated areas, and with symptoms.  Although the Veteran has symptoms of his gastritis, the record does not suggest that he has multiple small eroded or ulcerated areas.  He was found upon endoscopy in 2011 to have a hiatal hernia and irregular Z line; there was no mention of ulcerated areas on the report.  

Regardless, the Board finds that the Veteran's symptomatology shows that DC 7307 is not the predominant disability.  Instead, the Board looks to DC 7346, which, as previously mentioned, cannot combine with DC 7307.  

Under Diagnostic Code 7346, a 60 percent evaluation is warranted where there are symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia, or other symptoms combinations productive of severe impairment of health.  38 C.F.R. § 4.114, DC 7346.  

A 30 percent rating is warranted where there is persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain productive of considerable impairment of health.  

A 10 percent evaluation is warranted when two or more of the symptoms for the 30 percent evaluation are present with less severity.  These classifications of considerable and severe impairment of health are not defined further in the rating schedule.

The Board finds the Veteran's recurring symptoms of his GERD, predominantly manifested by heartburn, regurgitation, acid reflux, burning sensation, which worsened when eating, most nearly approximates the 30 percent criteria under DC 7346.  

Also, the Veteran's GERD symptoms have been largely unchanged over the course of the appeal; however, the symptoms taken as a whole are productive of considerable impairment of health.  

On this record, there is a pattern of continuous epigastric distress which the Veteran would attempt to alleviate with chronic medication.  It was also noted that the Veteran had to miss a few days of work due to flare-ups of his symptoms.  

A rating higher than 30 percent is not warranted under DC 7346 as the Veteran has not demonstrated vomiting, material weight loss, anemia, or any other symptoms that is productive severe impairment of health.

The Board has also considered whether a higher evaluation is available under another diagnostic code, but finds that the Veteran's symptoms are best addressed under the criteria for hiatal hernia (DC 7346) as the Veteran's symptoms of his GERD are more closely captured by those that are listed under DC 7346.  
Thus, a 30 percent rating under DC 7346 is most appropriate in this case.


Extraschedular Considerations

Consideration has also been given regarding whether the schedular evaluations are inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2013); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record).  

An extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  

When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116. 

In this regard, the schedular evaluation in this case is not inadequate.  Ratings in excess of those assigned are provided for certain manifestations of the service-connected hand, skin, and digestive disabilities discussed herein, but the medical evidence reflects that those manifestations are not present in this case for the reasons already set forth.  

Additionally, the Veteran's symptoms pertaining to each of his disabilities are contemplated by the respective diagnostic criteria for his finger, thumbs, skin disability, and gastritis which already consider his specific symptoms.  

The Veteran has not provided evidence of any symptoms that are not expressly contemplated by the rating criteria under these applicable diagnostic codes.  

In sum, the Board finds that the evidence of record warrants the assignment of ratings as explained in the previous discussion.  The preponderance of the evidence is against assignment of higher ratings other than what is specified herein.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



ORDER

Service connection for a right knee disorder is granted.

An increased evaluation of 10 percent, but no more for the service-connected De Quervain's tendinitis with osteoarthritis of the right thumb is granted, subject to the regulations controlling disbursement of VA monetary benefits.

An increased evaluation of 10 percent, but no more for the service-connected De Quervain's tendinitis with osteoarthritis of the left thumb is granted, subject to the regulations controlling disbursement of VA monetary benefits.
.

A compensable evaluation for the service-connected Dupuytren's contracture of the right ring finger is denied.  

An increased evaluation of 10 percent, but no more under Diagnostic Code 7828 for the service-connected pseudofolliculitis barbae is granted, subject to the regulations controlling disbursement of VA monetary benefits.

An increased evaluation of 30 percent under Diagnostic Code 7346 for the service-connected hypertrophic gastritis with a gastric ulcer is granted, subject to the regulations controlling disbursement of VA monetary benefits.
.


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claims.

Regarding the claim of service connection for a claimed left knee disorder, remand is required for an addendum opinion.  

The Board notes that the May 2012 VA examiner did not find arthritis as demonstrated by X-ray studies.  In fact, the examiner was unable to find any left knee disorder at the time.  Since the May 2012 examination, the Veteran has submitted medical evidence demonstrating bursitis in his left knee and complaints of chronic bilateral knee pain for approximately 10 years.  In light of the evidence, a new examination and an addendum opinion addressing causation is necessary.

Regarding the issues of service connection for the claimed left and right ankle disorders, the Board notes that the Veteran is currently service connected for right and left Achilles tendon disabilities resulting from his in-service injuries to his ankles.  

To the extent that the Veteran is claiming that the currently claimed left and right ankle disorders are manifested by his gout (or a condition unrelated to his Achilles tendon disabilities), a remand is necessary for a medical professional to distinguish the symptomatology as to avoid pyramiding.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).

Accordingly, these remaining matters are REMANDED for the following action:

1. The Veteran should be given an opportunity to submit any additional medical evidence (or alternatively produce signed authorization/releases) pertaining to his claimed left knee disability and/or bilateral ankle disabilities, to include any treatment for his gout, as the Veteran has contended on this record that his currently claimed bilateral ankle disorders stem from his gout condition.  

2. The AOJ should have the Veteran scheduled for a VA orthopedic examination to determine the current manifestations and likely etiology of his claimed left knee disability and bilateral ankle disorders.  The examiner should review the case file (keeping in mind the existence of the CAPRI records stored in the Veteran's associated electronic file) in conjunction with the examination.  Perform all necessary tests and record relevant results and findings.  

The examiner is to specifically address the following questions following examination of the Veteran:

*Does the Veteran have a left knee disorder?

*Whether any left knee disability at least as likely as not (50 percent or greater probability) had its clinical onset during service or otherwise due to an event or incident therein?  In rendering an opinion, include supporting rationale for any finding for/against service connection.  

*Does the Veteran have a right ankle disorder or a left ankle disorder?  [The examiner is to note the October 2013 VA treatment note indicating complaints of pain and swelling in both ankles.  It was also noted that the Veteran's left ankle had edema and marked tenderness.]

*Is any identified ankle disorder related to the Veteran's gout?  Please explain the current manifestations of any gout-related ankle condition.

*Can the signs and symptoms of the Veteran's current bilateral ankle disorders be attributed to the service-connected bilateral Achilles tendon disorders?  If any current ankle disorder cannot be attributed to his service-connected Achilles tendon disorder, and if such disorder is distinct and separate, the examiner is asked to opine as to whether any current ankle disability is at least as likely as not (50 percent or greater probability) related to the Veteran's period of service, or to any incident therein?  

The examiner must also specifically address any medical principles which apply to the facts and medical issues at hand, to include the known causes of such orthopedic manifestations and whether the Veteran's current bilateral ankle disability is consistent with his Achilles tendon disabilities or whether the symptomatology is separate and distinct from the Achilles tendon disabilities.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating an opinion.

3. After completing all indicated development, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims remaining on appeal must be readjudicated in light of all the evidence of record.  If any benefit sought on appeal remains denied, a fully responsive Supplemental Statement of the Case must be provided to the Veteran and his representative, and they should be afforded a reasonable opportunity for response.   

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


